Exhibit 10.97


SUBORDINATION OF LOANS AGREEMENT


THIS SUBORDINATION AGREEMENT (the “Agreement”) is executed as of December 31,
2012, and made effective as of the 16th day of January, 2013, by, between and
among WILLIAM J. CARAGOL, JR. (the “Loan Holder”), TCA GLOBAL CREDIT MASTER
FUND, LP, a Cayman Islands limited partnership (“TCA”) and POSITIVEID
CORPORATION, a Delaware corporation (the “Company”), STEEL VAULT SECURITY, LLC,
a Florida limited liability company, MICROFLUIDIC SYSTEMS, a California
corporation, VERIGREEN ENERGY CORPORATION, a Florida corporation, STEEL VAULT
CORPORATION, a Delaware corporation, IFTH NY SUB, INC., a New York corporation,
and IFTH NJ SUB, INC., a New Jersey corporation (collectively, the
“Guarantors”).  The Company and the Guarantors are sometimes hereinafter
collectively referred to as the “Borrowers”).


W I T N E S S E T H:


WHEREAS, the Borrowers have borrowed, or may in the future borrow, funds from
Loan Holder, for which Borrowers are or may become indebted to and in favor of
Loan Holder (all present or future indebtedness of Borrowers to Loan Holder, of
every kind and description, direct or contingent, due or not due, secured or
unsecured, original, renewed or extended and whether now in existence or
hereafter arising, hereinafter collectively referred to as the “Subordinated
Debt”); and


WHEREAS, TCA has or will be purchasing debentures from the Company of up to Five
Million and No/100 Dollars ($5,000,000.00) (the “Debentures”), pursuant to that
certain Securities Purchase Agreement dated of even date herewith by and between
TCA and the Company (the “SPA”), which SPA and related Transaction Documents
provide to TCA a second priority security interest (“TCA’s Security Interest”)
in certain Collateral of the Company and the Guarantors (throughout this
Agreement, the term “Collateral” shall mean and be defined as such term is
defined in the Security Agreement and the Sub Security Agreement entered into
between TCA and the Borrowers as part of the SPA).  Capitalized terms used in
this Agreement and not otherwise defined herein, shall have the same meanings
ascribed to such terms in the SPA; and


WHEREAS, Loan Holder is a shareholder, director, officer or otherwise associated
with Borrowers, and will materially benefit as a result of TCA purchasing the
Debentures from the Company; and


WHEREAS, Loan Holder acknowledges that TCA is willing to purchase the Debentures
only on the condition that the Subordinated Debt be subordinate and inferior to
the Debentures, all other obligations of the Borrowers to TCA under the SPA and
other Transaction Documents, and to all other indebtedness of Borrowers to TCA,
whether now in existence or hereafter created (collectively, the “Borrower
Obligations”); and
 
 
1

--------------------------------------------------------------------------------

 


WHEREAS, Loan Holder has agreed to subordinate the Subordinated Debt to the lien
and effect of the Borrower Obligations and TCA’s Security Interest and all
security instruments securing the Debentures, and all other indebtedness of
Borrower to TCA of every kind and description, direct or contingent, due or not
due, secured or unsecured, original, renewed or extended, whether now in
existence or hereafter arising; and


WHEREAS, Loan Holder acknowledges that TCA would not effectuate the SPA or
purchase the Debentures without the execution of this Agreement by Loan Holder;


NOW, THEREFORE, in consideration of, and as an inducement to TCA to purchase the
Debentures and enter into the SPA, Loan Holder, TCA and Borrowers do hereby
agree as follows:


1.           Recitals.  The recitals set forth above are true and correct and
are incorporated herein by reference.


2.           No Further Indebtedness.  Loan Holder and Borrowers do hereby
warrant and represent that as of the date hereof, the only Subordinated Debt
currently outstanding which is due and owing from Borrowers to Loan Holder, is
$100,388.89, and that no further indebtedness or financial obligations of any
kind shall be incurred between Borrowers and Loan Holder during the term of the
Debentures, the SPA and this Agreement.


3.           Subordination.  Loan Holder does hereby unconditionally subordinate
the Subordinated Debt to the Borrower Obligations, and all other past, present
and future debts and obligations of Borrowers to TCA, said indebtedness
including all obligations of Borrowers to TCA of every kind and description,
direct or contingent, due or not due, secured or unsecured, original, renewed or
extended, whether now in existence or hereafter arising, and further subordinate
the Subordinated Debt to the lien and effect of TCA’s Security Interest in and
to the Collateral and to all Transaction Documents and all other debts and
obligations of Borrowers to TCA.


4.           No Payments on Subordinated Debt; Event of Default.  Loan Holder
and Borrowers do hereby warrant, represent and agree that no payment (principal,
interest or any other payment) shall be made, permitted or accepted under or
with respect to any of the Subordinated Debt (or under any other document or
agreement evidencing or giving rise to Subordinated Debt) while any Borrower
Obligations remain outstanding.  If any payment is made by Borrowers in payment
of the Subordinated Debt, or if any security or proceeds thereof is received by
Loan Holder on account of the Subordinated Debt contrary to the terms of this
Agreement, the same shall be and constitute an Event of Default under the SPA
and the Transaction Documents.  Upon the occurrence of an Event of Default under
the SPA or any other Transaction Documents, TCA shall be entitled to immediately
exercise all remedies provided to TCA in connection with the Collateral and
under the Transaction Documents, and each and every amount paid by or on behalf
of Borrowers to Loan Holder, or any payments, security, proceeds or other items
received by Loan Holder (from Borrowers or from an individual or an entity on
behalf of Borrowers) will be forthwith paid by Loan Holder to TCA, in precisely
the form received (except for Loan Holder’s endorsement, where necessary), to be
credited and applied, in TCA’s sole discretion, upon any Borrower Obligations or
any other indebtedness (principal and/or interest and/or otherwise as TCA may
elect, in its sole discretion) then owing to TCA by Borrowers and, whether
matured or unmatured, and, until so delivered, the same shall be held in trust
by Loan Holder as the property of TCA.  In the event of a failure of Loan Holder
to endorse any instrument for the payment of monies so received by Loan Holder
payable to Loan Holder’s order, TCA, or any officer or employee of TCA, is
hereby irrevocably constituted and appointed attorney-in-fact (coupled with an
interest) for Loan Holder, with full power to make any such endorsement and with
full power of substitution.  Notwithstanding anything contained in this
Agreement to the contrary, so long as: (i) no default or Event of Default exists
under the SPA or any other Transaction Documents; (ii) no event has occurred
that with the passage of time, the giving of notice, or both, would constitute a
default or Event of Default under the SPA or any other Transaction Documents;
and (iii) none of the following payments are made with the proceeds from the
sale of the Debentures, then Borrowers shall be able to pay to Loan Holder, and
Loan Holder shall be able to accept and receive from Borrowers, payments towards
deferred and unpaid salary owing by Borrowers to Loan Holder, and other payments
for other obligations of the Borrowers in favor of Loan Holder for agreements or
obligations other than, and unrelated to, the SPA or the other Transaction
Documents.
 
 
2

--------------------------------------------------------------------------------

 


5.           No Enforcement By Loan Holder.  Loan Holder will not exercise any
collection rights with respect to the Subordinated Debt, will not take
possession of, sell or dispose of, or otherwise deal with any Collateral, and
will not exercise or enforce any right or remedy which may be available to them
with respect to the Subordinated Debt, unless and until such time as the
Borrower Obligations, as the same may be modified from time to time, including
all principal, interest and other charges associated therewith, have been
indefeasibly paid in full, no further commitments to advance money to the
Borrowers exist under the SPA, and Transaction Documents or any other documents
or agreements between TCA and Borrowers, and no other debts or obligations are
due and owing from Borrowers to TCA.  Loan Holder shall immediately notify TCA,
in writing, of any default by Borrowers under any Subordinated Debt, and any
default under or with respect to any Subordinated Debt shall be and constitute a
default under the Borrower Obligations entitling TCA to exercise all of its
rights in connection with the Collateral and under the Transaction Documents.


6.           No Impairment of TCA Remedies.  TCA may exercise collection rights,
may take possession of, sell or dispose of, and otherwise deal with, the
Collateral and may exercise or enforce any right or remedy available to TCA
under the Transaction Documents with respect to the Collateral, whether
available prior to or after the occurrence of any default in connection with the
Subordinated Debt.


7.           Intentionally Left Blank.


8.           Payments Upon Bankruptcy Events.  Upon any distribution of the
assets or readjustment of indebtedness of Borrowers, whether by reason of
reorganization, liquidation, dissolution, bankruptcy, receivership, assignment
for the benefit of creditors, or any other action or proceeding involving the
readjustment of all or any part of the Subordinated Debt or the application of
the assets of Borrowers to the payment or liquidation thereof, either in whole
or in part, TCA shall be entitled to receive payment in full of any and all
Borrower Obligations or other obligations or indebtedness then owing to TCA by
Borrowers prior to the payment of all or any of the Subordinated Debt.
 
 
3

--------------------------------------------------------------------------------

 


9.           Restrictions on Transferability of Subordinated Debt.  Loan Holder
shall not transfer, assign, encumber, hypothecate or subordinate, at any time
while this Agreement remains in effect, any right, claim or interest of any kind
in or to any of the Subordinated Debt, either principal or interest or
otherwise, and there shall promptly be placed on each promissory note or other
document or agreement constituting a portion of the Subordinated Debt, a legend
reciting that the same is subject to this Agreement.


10.         TCA’s Rights.  Loan Holder acknowledges that TCA may, at any time,
in its discretion, renew or extend the time of payment of all or any portion of
the Borrower Obligations, or any other existing or future indebtedness or
obligations of Borrowers to TCA and/or waive or delay in enforcing any rights or
release any collateral relative thereto at any time(s) and, in reference
thereto, to modify or amend the Transaction Documents and/or make and enter into
such agreement(s), compromise(s) and other indulgence(s), as TCA may deem proper
or desirable, without notice to or further assent of Loan Holder, all without in
any manner impairing or affecting this Agreement or any of TCA’s rights
hereunder.


11.         Statement of Account.  Loan Holder hereby agrees that he will
provide and deliver to TCA, upon demand, from time to time, a statement of the
account of Loan Holder with Borrowers, and that Borrowers will duly comply with
and conform with each and every term of this Agreement, on its part required to
be performed.


12.         Entire Agreement.  This Agreement and the other Transaction
Documents: (i) are valid, binding and enforceable against Borrowers and Loan
Holder in accordance with their respective provisions and no conditions exist as
to their legal effectiveness; (ii) constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof; and (iii) are the
final expression of the intentions of Loan Holder, Borrowers and TCA.  No
promises, either expressed or implied, exist between Loan Holder, Borrowers and
TCA, unless contained herein or therein.  This Agreement, together with the
other Transaction Documents, supersedes all negotiations, representations,
warranties, commitments, term sheets, discussions, negotiations, offers or
contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof with respect to any matter, directly
or indirectly related to the terms of this Agreement and the other Transaction
Documents.  This Agreement and the other Transaction Documents are the result of
negotiations between Loan Holder, Borrowers and TCA and have been reviewed (or
have had the opportunity to be reviewed) by counsel to all such parties, and are
the products of all parties.  Accordingly, this Agreement and the other
Transaction Documents shall not be construed more strictly against TCA merely
because of TCA’s involvement in their preparation.
 
 
4

--------------------------------------------------------------------------------

 


13.         Amendments; Waivers.  No delay on the part of TCA in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by TCA of any right, power or remedy preclude other
or further exercise thereof, or the exercise of any other right, power or
remedy.  No amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement or the other Transaction Documents shall in any
event be effective unless the same shall be in writing and acknowledged by TCA,
and then any such amendment, modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.


14.         WAIVER OF DEFENSES.  LOAN HOLDER AND BORROWERS, AND EACH OF THEM,
WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF
WHICH EITHER OF THEM MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY LENDER
IN ENFORCING THIS AGREEMENT.  PROVIDED TCA ACTS IN GOOD FAITH, LOAN HOLDER AND
BORROWERS EACH RATIFIES AND CONFIRMS WHATEVER TCA MAY DO PURSUANT TO THE TERMS
OF THIS AGREEMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR TCA GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWERS.


15.         FORUM SELECTION AND CONSENT TO JURISDICTION.  TO INDUCE TCA TO MAKE
FINANCIAL ACCOMODATIONS TO BORROWERS, LOAN HOLDER AND BORROWERS EACH AGREES THAT
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE FEDERAL OR STATE COURTS OF CLARK COUNTY, NEVADA; PROVIDED
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE TCA FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.  LOAN
HOLDER AND BORROWERS EACH HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF CLARK COUNTY, NEVADA, FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE.  LOAN HOLDER, BORROWERS AND TCA EACH FURTHER
IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEVADA.  LOAN
HOLDER AND BORROWERS EACH HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


16.         WAIVER OF JURY TRIAL.  LOAN HOLDER, BORROWERS AND TCA, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES IRREVOCABLY, ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, ANY OF THE OTHER OBLIGATIONS,
THE COLLATERAL, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH TCA, BORROWERS AND LOAN
HOLDER ARE ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR TCA GRANTING ANY FINANCIAL ACCOMMODATION TO BORROWERS.
 
 
5

--------------------------------------------------------------------------------

 


17.         Assignability.  TCA, without consent from or notice to anyone
(including Borrower and Loan Holders), may at any time assign TCA’s rights in
this Agreement, the other Transaction Documents, the Borrower Obligations, or
any part thereof and transfer TCA’s rights in any or all of the Collateral, and
TCA thereafter shall be relieved from all liability with respect to such
Collateral.  This Agreement shall be binding upon TCA, Loan Holder and Borrowers
and their respective legal representatives, heirs and successors.


18.         Binding Effect.  This Agreement shall become effective upon
execution by Loan Holder, Borrowers and TCA.


19.         Governing Law.  This Agreement shall be delivered and accepted in
and shall be deemed to be a contract made under and governed by the internal
laws of the State of Nevada, without regard to conflict of laws principles.


20.         Enforceability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.


21.         Time of Essence.  Time is of the essence in making payments of all
amounts due TCA under the Transaction Documents and in the performance and
observance by Loan Holder and Borrowers of each covenant, agreement, provision
and term of this Agreement and the other Transaction Documents.


22.         Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same
Agreement.  Receipt of an executed signature page to this Agreement by facsimile
or other electronic transmission shall constitute effective delivery
thereof.  Electronic records of executed Transaction Documents maintained by TCA
shall be deemed to be originals thereof.
 
 
6

--------------------------------------------------------------------------------

 


23.         Notices.  Except as otherwise provided herein, Loan Holder and
Borrowers each waives all notices and demands in connection with the enforcement
of TCA’s rights hereunder.  All notices, requests, demands and other
communications provided for hereunder shall be made in accordance with the terms
of the SPA.


24.         Costs, Fees and Expenses.  Loan Holder and Borrowers, and each of
them, jointly and severally, shall pay or reimburse TCA for all reasonable
costs, fees and expenses incurred by TCA or for which TCA becomes obligated in
connection with the enforcement of this Agreement, including costs and expenses
and attorneys’ fees, costs and time charges of counsel to TCA throughout all
court levels.


25.         Termination.  This Agreement shall not terminate until the
termination of the SPA and the commitments to purchase debentures thereunder,
and the full and complete performance and satisfaction and indefeasible payment
in full of all the Borrower Obligations.


[Signatures on the following page]
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


LOAN HOLDER:
 
/s/ William J Caragol
       
WILLIAM J. CARAGOL. JR.
       

 
 
BORROWERS:


See attached signature page
 
TCA:
      TCA GLOBAL CREDIT MASTER FUND, LP         By: TCA Global Credit Fund GP,
Ltd.   Its:  General Partner        
By:
/s/ Robert Press   Name: Robert Press   Title: Director  

 


Subordination of Loans Agreement - Signature Page
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Borrower, intending to be legally bound, has duly
executed and delivered this Agreement as of the day and year first above
written.
 
POSITIVEID CORPORATION
                              By: /s/ William Caragol         Name:  William
Caragol          Title:  President         

 
 

STEEL VAULT SECURITY, LLC   MICROFLUIDIC SYSTEMS               By: /s/ William
Caragol   By: /s/ William Caragol   Name:  William Caragol    Name: William
Caragol   Title:  President    Title: President  

 
 

VERIGREEN ENERGY CORPORATION    STEEL VAULT CORPORATION                        
  By: /s/ William Caragol   By: /s/ William Caragol   Name:  William Caragol   
Name: William Caragol   Title:  President    Title: President  

 
 

IFTH NY SUB, INC.    IFTH NJ SUB, INC.                           By: /s/ William
Caragol   By: /s/ William Caragol   Name:  William Caragol    Name: William
Caragol   Title:  President    Title: President  

 
 
 
9
 